MEMORANDUM OPINION
No. 04-07-00029-CV
IN RE GLOBAL ENTERPRISES a/k/a EGlobal and Jonathan P. Stolmeier
Original Mandamus Proceeding (1)



PER CURIAM


Sitting: Alma L. López, Chief Justice
  Sandee Bryan Marion , Justice
  Steven C. Hilbig , Justice


Delivered and Filed: January 19, 2007


PETITION FOR WRIT OF MANDAMUS DENIED
 The court has considered relators' petition for a writ of mandamus and motion for immediate temporary relief and is of the
opinion that relief should be denied. See Tex. R. App. P. 52.8(a). Accordingly, relators' petition for a writ of mandamus and
motion for immediate temporary relief are denied.
       PER CURIAM
1. This proceeding arises out of Cause No. 2006-CI-13868, styled Global Enterprises a/k/a EGlobal and Jonathan P.
Stolmeier v. Incell, Inc., LLC, et al., pending in the 166th Judicial District Court, Bexar County, Texas.